Citation Nr: 0018105	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-11 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

Entitlement to an effective date earlier than November 7, 
1994, for the award of nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  This appeal arises from a February 1998 rating 
decision of the New York, New York, Regional Office (RO) 
which determined that the effective date for the award of a 
nonservice-connected (NSC) pension was November 7, 1994.  The 
veteran has appealed this determination.

In March 2000, the Board of Veterans' Appeals (Board) 
remanded this case so that the veteran could be scheduled for 
a requested hearing before a traveling member of the Board 
sitting at the RO.  However, in April 2000 the veteran 
notified the RO in writing that he no longer wished to have a 
hearing before the Board.  Thus, the veteran's request for a 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 
(1999).  

In the introduction of the Board's March 2000 remand, the 
Board referred to the RO a petition to reopen the veteran's 
previously denied claim for service connection for a 
neuropsychiatric disability.  However, a review of the claims 
file indicates that the RO has not taken any action on this 
matter.  Therefore, it again referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All development required for an equitable decision 
regarding the issue on appeal has been conducted.

2.  The evidence establishes that the veteran was incapable 
of gainful employment as of April 1991.

3.  Although the veteran filed what reasonably can be 
construed as an informal claim for NSC pension benefits on 
March 6, 1992, the RO did not provide the veteran, in a 
timely manner, with the form prescribed by the Secretary of 
the VA for filing a claim for compensation or pension.  

4.  In February 1998, the RO awarded NSC pension benefits, 
effective the date of receipt of the veteran's formal claim 
for those benefits. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an effective date of March 6, 1992, 
for the award of NSC disability pension benefits, have been 
met.  38 U.S.C.A. §§ 5007, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran originally filed a claim for a NSC disability 
pension in January 1985.  After development of the medical 
evidence, this claim was denied in a rating decision of 
August 1985.  In a letter of August 1985, the veteran was 
notified of this decision and his appellate rights.  He 
reopened this claim in February 1988 and it was again denied 
in a rating decision of June 1988.  He was informed of this 
denial and his appellate rights in letters issued in June and 
October 1988.  The veteran submitted written statements in 
June and September 1990 that mentioned his current 
disabilities and his claim that he could no longer work.  By 
letter of October 1990, the RO asked the veteran to clarify 
what type of claim he wished to submit and provided him with 
the appropriate form and instructions to file a claim for a 
NSC pension.  However, this letter was returned to the RO by 
the U. S. Postal Service as undeliverable.  The veteran did 
respond in December 1990 that he wished to reopen a claim for 
service connection for a psychiatric disability.  By rating 
decision of February 1991, this claim was denied.

The veteran submitted a written statement in October 1991.  
Attached to this statement was a copy of a U. S. District 
Court transcript that noted the veteran's wish to discontinue 
his legal suit against the VA.  In December 1991, the veteran 
submitted a statement in which he alleged that he currently 
suffered with PTSD that was "service-connected."  A letter 
was issued by the RO in January 1992 requesting that the 
veteran identify the type of benefit he was claiming.  A 
lengthy handwritten statement was submitted by the veteran on 
March 6, 1992.  In this statement, the veteran noted he was 
filing claims for post-traumatic stress disorder (PTSD), 
another psychiatric disorder, and a mass in his right breast.  
The veteran then discussed that he was unemployed, a wartime 
veteran, and received Supplemental Social Security Income 
from the Social Security Administration (SSA).  He then 
specifically posed the question "If I am jobless, homeless 
and or involuntary displaced are their (sic) benefits to 
me?"  

An internal memorandum dated in June 1992, from an RO rating 
specialist to the RO's development clerk, requested that the 
veteran be sent a letter asking for information regarding his 
claimed PTSD and to inform him that his claim for a nervous 
disability had previously been denied.  The box on this 
preprinted form that would have indicated the veteran had 
been sent VA Forms 21-526 or 21-527 was left blank.  In 
subsequent letters of July 1992 and September 1992, the RO 
informed the veteran that his claims for service connection 
for PTSD and a psychiatric disability had been denied.

On November 7, 1994, the veteran submitted to the RO a 
completed VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  The veteran noted his financial 
status on this form.

In a rating decision of February 1997, the RO granted the 
veteran's claim for NSC pension.  This award was primarily 
based on a VA psychiatrist's opinion that the veteran's 
psychiatric disability prevented him from sustaining gainful 
employment.  The effective date of this award was set on 
August 16, 1995.  However, by rating decision of February 
1998, the RO established the effective date of the award of 
NSC pension benefits as November 7, 1994, the date of receipt 
of the veteran's "claim" for those benefits.  


II.  Analysis

The evidence establishes that the veteran has not been 
capable of sustaining gainful employment since April 1991.  
He is currently in receipt of Supplemental Security Income 
(SSI) benefits from the SSA because of his disabilities.  The 
Board notes in this regard that SSI benefits under Title XVI 
of the Social Security Act (as compared with Title II 
disability benefits) may also be awarded on the basis of 
physical or mental disability.  This history of inability to 
work since the early 1990's was later confirmed by VA 
psychiatric examination of May 1996 which also noted the 
veteran had been chronically depressed since his service in 
the military.  This case turns, however, on the question of 
when the veteran filed a claim for NSC pension benefits.

In his September 1998 substantive appeal (VA Form 9), the 
veteran contended that he is entitled to an earlier effective 
date for his NSC pension on the basis of the written 
statement received by the RO in March 1992.  Thus, it appears 
that he is contending that the date of receipt of this 
statement should be considered the date of claim for NSC 
pension.  He acknowledges that this is the first instance 
that he informed the RO that he had been awarded SSA 
disability benefits.  He apparently filed an actual copy of 
SSA's award letter, dated in May 1991 and indicating the 
SSA's finding that the veteran was disabled from April 1991, 
along with his VA Form 21-526 in November 1994.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  The claim for 
retroactivity may be filed separately or included in the 
claim for disability pension, but it must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. §§ 3.151(b), 
3.400(b)(ii) (1999). 

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (1999).  Any communication or 
action from a claimant, indicating intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (1999).

Considering the facts of this case in light of the pertinent 
legal authority, the Board finds that the veteran's written 
statement received on March 6, 1992 constitutes an informal 
claim for NSC pension.  This communication clearly identified 
that the veteran had the required wartime service, he 
identified that he was receiving SSA benefits for his 
inability to work, and that he was currently without income 
except for his SSA benefits.  Thus, the veteran presented 
evidence capable of substantiation of all the elements 
required for a well-grounded claim for NSC pension.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also Muehl v. West, 13 Vet App. 159, 162 (1999).  This 
statement was submitted in direct response to the RO's 
request for clarification as to what benefits the veteran was 
seeking from the VA.  While the veteran's letter is not a 
model of clarity, it should reasonably have placed the RO on 
notice that the veteran's claim included a request for NSC 
pension benefits. 

A specific claim in the form prescribed by the Secretary of 
the VA for benefits based on unemployability, that is, a VA 
Form 21-526, was not received by the RO until November 1994.  
However, a review of the development conducted by the RO, and 
clearly noted in the claims file, indicates that the RO 
failed to recognize the veteran's March 1992 claim to include 
a request for NSC pension benefits.  There is no indication 
that the RO followed the mandates of 38 C.F.R. § 3.155 and s 
the veteran with the appropriate form on which to file a 
formal claim for compensation for pension benefits.  It is 
not clear by the record how the veteran obtained the VA Form 
21-526 he submitted in November 1994.  However, based on the 
reasonably raised claim for pension benefits in March 1992, 
the RO should have provided the veteran with the appropriate 
form for filing his claim for pension benefits based on his 
unemployability, but did not do so.  Had the RO provided the 
veteran with the appropriate form, it is likely that the 
veteran would have completed his formal application for 
pension benefits within one year of the informal claim for 
benefits.  Interestingly, on the VA Form 21-526 filed in 
November 1994, the veteran checked a box indicating that he 
had previously filed a claim for compensation or pension. 
There is no indication, however, that the veteran was 
specifically seeking retroactive NSC pension benefits at the 
time he filed his informal claim in March 1992; hence, there 
is no claim for that benefit within one year of the April 
1991 determination by SSA.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran filed a claim for NSC pension benefits in March 
1992.  Hence, the criteria for an effective date for an award 
of NSC pension benefits as of that date is met.  See 
38 U.S.C.A. §§ 5107(b), 5110(a) (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1999).



ORDER

An effective date of March 6, 1992, for the award of 
nonservice-connected disability pension benefits, is granted.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



